DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to applicants arguments dated 23 February 2021.  Claims 1-3 and 5-16 are pending in the application.  Claims 1 and 5 have been amended.  Claim 16 is new.  Claim 4 has been cancelled.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy of Japanese Application No. 2018-144357 and 2019-095668 was received on 28 August 2019 as required by 37 CFR 1.55.

Drawings
The drawings filed on 31 July 2019 are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “wherein a total amount of hydrophilic monomer in the curable composition is 30 percent by mass or less” (which such claimed amount may be 0 hydrophilic monomer), and the claims 5-7 each recites specific examples of hydrophilic monomers in the composition which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

		Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 10, 12, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herlihy (US PGPub 2017/0009091 A1).
With regard to Claim 1, Herlihy discloses a method of manufacturing printed matter (¶0136), 
comprising: 
applying a curable composition to a water-absorptive substrate (¶0003-0004; 0015; 0026; curable inks, used on plastics and variety of substrates to fulfill different market needs), 
wherein the curable composition has a moisture content ratio of 0.4 percent by mass or less (¶0027, 0-70 wt% water; ¶0036); and 
wherein a total amount of hydrophilic monomer in the curable composition is 30 percent by mass or less (¶0027, 0-5% N-vinyl compounds and no N-vinyl caprolactam, N-acryloyl morpholine).

Herlihy further discloses curing the curable composition with a curing device (¶0264).

With regard to Claim 3, Herlihy further discloses wherein the curable composition has a moisture content ratio of 0.2 percent by mass or less (¶0027, 0-70 wt% water; ¶0036).

With regard to Claim 10, Herlihy further discloses wherein the curable composition is applied by an inkjet printing method (¶0003).

With regard to Claim 12, Herlihy further discloses printed matter produced by the method of manufacturing printed matter of claim 1 (¶0136).

With regard to Claim 16, Herlihy discloses a method of manufacturing printed matter, comprising: applying a curable composition to a water-absorptive substrate that comprises an inorganic substrate, wherein the curable composition has a moisture content ratio of 0.4 percent by mass or less; a total amount of hydrophilic monomer in the curable composition is from 10%-20% by mass; and the hydrophilic monomer comprises at least one of an acryloylmorpholine, hydroxyethyl acrylate, and 2-acryloyloxyethyl hexahydro phthalic acid.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Herlihy, in view of Zhao et al. (PCT/EP2018/060752 using US PGPub 2020/0048411 A1 for translation and rejection purposes, hereinafter Zhao.
With regard to Claim 8, Herlihy does not explicitly disclose wherein the water-absorptive substrate comprises a water-absorptive inorganic substrate.
The secondary reference of Zhao discloses wherein the water-absorptive substrate comprises a water-absorptive inorganic substrate (¶0129).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the inorganic substrate of Zhao, with the method of Herlihy, in order to suitably print on and/or protect building materials, as taught by Zhao (¶0129-0131).

With regard to Claim 9, Herlihy does not explicitly disclose wherein the water-absorptive inorganic substrate comprises a gypsum board.
Zhao discloses wherein the water-absorptive inorganic substrate comprises a gypsum board (¶0129).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the inorganic substrate of Zhao, with the method of Herlihy, in order to suitably print on and/or protect building materials, as taught by Zhao (¶0129-0131).

Allowable Subject Matter
Claim 16 is allowed.
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance for claim 16 is that applicants claimed invention includes a method of manufacturing printed matter, comprising: applying a curable composition to a water-absorptive substrate that comprises an inorganic substrate, wherein the curable composition has a moisture content ratio of 0.4 percent by mass or less; a total amount of hydrophilic monomer in the curable composition is from 10%-20% by mass; and the hydrophilic monomer comprises at least one of an acryloylmorpholine, hydroxyethyl acrylate, and 2-acryloyloxyethyl hexahydrophthalic acid.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments

Applicant's arguments, see pages 5-6, filed 23 February 2021 with respect to the rejection(s) of claim(s) 1-9 and 12 under 35 U.S.C. 102(a)(2) are moot in view of the new grounds of rejection applied to the claims in this office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. RICHMOND whose telephone number is (313)446-6547.  The examiner can normally be reached on M-F 9-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/SCOTT A RICHMOND/Primary Examiner, Art Unit 2853